Citation Nr: 1828948	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  18-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 for a heart disability, or, in the alternative, as secondary to the Veteran's disabilities subject to compensation under 38 U.S.C. § 1151.  

(The issues of entitlement to compensation benefits under 38 U.S.C. § 1151 for residuals of laparoscopic appendectomy to include right hemicolectomy and direct loop ileostomy, a ventral hernia, erectile dysfunction, dizziness, and memory loss; entitlement to service connection for an acquired psychiatric disorder; and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2014 and December 2016, when it was remanded for additional development.  In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  At his May 2017 hearing, the Veteran testified that he was still receiving VA treatment at the Tampa and Bay Pines VA Medical Centers (VAMC).  Additionally, the July 2014 addendum opinion referenced an August 21, 2013 treatment record from the Tampa VAMC.  To date, the most recent treatment records from these facilities are from November 7, 2011 and January 28, 2013.  VA treatment records from May 2, 2007, July 13, 2007, July 25, 2007, August 24, 2007, September 10, 2007, October 4, 2007, October 18, 2007, November 2,     2007, January 29, 2008, and April 17, 2010 indicate that gastroenterology records, unidentified medical forms, neurology records, addendum notes, as well as admission and discharge documents had been scanned into VistA Imaging.  The referenced records have not been associated with the claims file.  As these records pertain to       the Veteran's inpatient VA treatment from April 27, 2007 through July 6, 2007 or      his disabilities subject to compensation under 38 U.S.C. § 1151, they may be relevant   to the claim.  VA treatment records indicate that the Veteran received VA fee basis home health services following his hospital discharge on July 6, 2007 through October 30, 2007.  It does not appear that these records have been associated with the claims file. Accordingly, on remand all outstanding VA treatment records, the referenced VistA Imaging records, and fee basis treatment records should be requested. 

There also appear to be outstanding private treatment records.  VA treatment records from July 18, 2011 and June 8, 2012 indicate that the Veteran received cardiac treatment at the Highland Regional Medical Center and Lake Placid Hospital.  Additionally, an April 27, 2007 VA treatment record indicates that prior to his colonoscopy the Veteran had a stress test and catheterization at a Florida hospital.  To date, these records have not been requested or otherwise obtained.        As the records may be relevant to the pending appeal, reasonable efforts should        be made to obtain the records.  

The Veteran asserts that he has a heart disability that is due to fault on the part of VA during the performance of his April 27, 2007 colonoscopy and ensuing hospital treatment from April 27, 2007 through July 6, 2007 or, in the alternative, that it is related to his disabilities subject to compensation under the provisions of under 38 U.S.C. § 1151.  While a March 2009 general medical examination indicates that   the Veteran had intermittent atrial fibrillation, the examiner did not address whether   the condition was due to the Veteran's April 27, 2007 colonoscopy or inpatient treatment from April 27, 2007 through July 6, 2007.  Additionally, as treatment records subsequent to the March 2009 examination indicate additional heart diagnoses, a VA examination is warranted to identify all heart diagnoses and address if any of those diagnoses are related to the Veteran's VA treatment        from April 27, 2007 through July 6, 2007 or a disability subject to compensation under 38 U.S.C. § 1151.  

Please note: This Remand requires the same records development as requested in Directives 1 and 2 in the Remand on the issues of entitlement to compensation under 38 U.S.C. § 1151 for residuals of laparoscopic appendectomy to include right hemicolectomy and direct loop ileostomy, ventral hernia, dizziness, erectile dysfunction, and memory loss; entitlement to service connection for an acquired psychiatric disorder; and entitlement to a total rating based on individual unemployability. Directive 1 below has been phrased to avoid unnecessary duplication of the same development, with the assumption that both Remands will be addressed simultaneously. 

Accordingly, the case is REMANDED for the following actions. 

1. Conduct the records development requested in   Directives 1 and 2 in the other Board Remand being     issued simultaneously (pertaining to the claims for benefits     under 38 U.S.C. § 1151 for residuals of laparoscopic appendectomy to include right hemicolectomy and direct loop ileostomy, ventral hernia, erectile dysfunction, dizziness, and memory loss; service connection for an acquired psychiatric disorder; and entitlement to a total rating based on individual unemployability.)   

2.  After the above development has been completed      and the available records associated with the claims file, schedule the Veteran for a VA heart examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted and the results reported in detail.  After review of the claims file and examination of the Veteran, the examiner should state:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's April 27,           2007 colonoscopy, the April 28, 2007 laparoscopic appendectomy and May 2, 2007 exploratory celiotomy,    or inpatient treatment from April 27, 2007 through July    6, 2007 resulted in any additional heart disability.

b.  If so, whether it is at least as likely as not that the proximate cause of any additional heart disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA   in providing treatment, or whether the proximate cause   of any additional heart disability was due to an event not reasonably foreseeable (one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided).

c.  If the Veteran's heart disability is not due to fault        on the part of VA in the provision of treatment or an   event not reasonably foreseeable, whether it is at least     as likely as not that any heart disability was caused by   the Veteran's service-connected disabilities (right lower extremity sensory neuropathy, left peroneal palsy with complete foot drop, and neck and lower back scars (all granted via 38 U.S.C.A. § 1151)) or any medication taken therefore.

d.  If not, whether it is at least as likely as not that any heart disability was worsened beyond normal progression by the Veteran's service connected disabilities or any medication taken therefore.  If any heart disability is aggravated by any service connected disabilities or any medication taken therefore, please provide an opinion as to the degree of worsening beyond baseline level of the heart disability that is due to the service connected disabilities.

The examiner must provide rationales for all opinions and conclusions reached.  

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




